Case 3:20-cv-04352-BRM-TJB Document 57 Filed 01/27/21 Page 1 of 1 PageID: 1725




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
---------------------------------------------------------------x
JOHN DOE,                                                      : Case No.: 3:20-cv-4352-BRM-TJB
                                                               :
                           Plaintiff,                          : Judge Brian R. Martinotti
                                                               :
v.                                                             : PLAINTIFF JOHN DOE’S
                                                               : NOTICE OF INTENTION TO STAND ON
PRINCETON UNIVERSITY,                                          : COMPLAINT
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x

        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that, Plaintiff John Doe does not intend to file an amended

complaint, but will instead stand upon the existing Complaint (ECF No. 1), and appeal the

Court’s December 31, 2020 Opinion and Order (ECF Nos. 54 and 55) to the United States Court

of Appeals for the Third Circuit. Accordingly, Plaintiff respectfully requests that, pursuant to the

December 31, 2020 Opinion and Order, the Court enter a final, reviewable order of dismissal in

this action.

Dated: New York, New York                      KASOWITZ BENSON TORRES LLP
       January 27, 2021
                                               By:       /s/ Christian T. Becker
                                               Daniel J. Fetterman
                                               (pro hac vice application pending)
                                               Christian T. Becker
                                               Attorney ID No. 044142005
                                               Fria R. Kermani
                                               (pro hac vice application pending)
                                               1633 Broadway
                                               New York, New York 10019
                                               Tel: (212) 506-1700
                                               Fax: (212) 506-1800

                                               Counsel for Plaintiff John Doe
